DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims included in the prosecution are 19-38.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 19-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Instant claims are drawn to a method of treating bacterial infections comprising administering empty liposomes without any active anti-bacterial agent. The claims do not even recite the mode of administration and the time period the claimed  A careful review of instant specification indicates applicant bases his invention on the observation that the claimed lipid composition efficiently sequestrate purified pore-forming toxins and phospholipase C, thereby preventing their binding to the target cells. These observations are based on in vitro studies with bacteria S. aureus and S, pneumonia and cultured cells. Instant claims however, are drawn to “a method of treating bacterial infections” using liposomes containing sphingomyelin and cholesterol or using liposomes containing only sphingomyelin. It is interesting to note that if sphingomyelin and cholesterol or sphingomyelin itself are effective, one skilled in the art would anticipate the same results even if these lipids are not in liposome. Furthermore, patients with bacterial infections would already be in a state of bacteria entering the target cell and causing the release of toxins and the infection. Finally it should be pointed out that bacteria are generally classified as gram positive and gram negative bacteria and some of them causing severe diseases and instant specification is not enabling to “a method of treating bacterial infections using liposomes containing the claimed lipids.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 19-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (US 3,641,247) in combination with Bolton (US 2003/0175334), Yamazaki (US 2009/0186073)..
	Cook teaches the treatment of bacterial infections, in particular, S. aureus infections by administering sphingomyelin. Although Cook teaches that sphingomyelin can be combined with vegetable oil and glycerides for injection, he does not teach the sphingomyelin to be in liposomal form and in combination with cholesterol and a mixture of liposomes consisting of sphingomyelin in combination with cholesterol and liposomes consisting of sphingomyelin (Abstract, col. 2, line3 through col. 5, line 20 and claims).
	Bolton teaches empty liposomal compositions containing sphingomyelin. According to Bolton, the empty liposomes themselves can be used for altering the cytokine profile of the immune system in favor of anti-inflammation and any phospholipid or sphingomyelin could be used for the formation of liposomes (Abstract, 0078, 0178 and claims, claims 7 and 26 in particular). What is lacking in Bolton is the inclusion of cholesterol in the liposomes. 
	Yamazaki teaches that liposomes can be made with phospholipids or sphingomyelins and can include cholesterol 0 to 70 % (Abstract, 0180 and 0309).
	It would have been obvious to one of ordinary skill in the art to provide sphingomyelin in a liposomal form since Bolton teaches that sphingomyelin can be used to form liposomes and such liposomes alter the cytokine profile of the immune system. It is well-known in the art of liposomes that liposomes provide rigidity to liposomes and it can be included in sphingomyelin containing liposomes from 0 to 70 % as taught by Yamazaki. Although the references do not teach using a mixture of liposomes with and .
2.	Claims 19-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (US 3,641,247) in combination with Bolton (US 2003/0175334), Yamazaki (US 2009/0186073) as set forth above, further in view of Barenholz (US 2006/0198882 and Neetham (2009/0087482).
	The teachings of Cook, Bolton and Yamazaki have been discussed above.
	Barenholz discloses liposomes. The liposomes can be made using sphingomyelin and phospholipids. According to Barenholz, cholesterol contributes to the rigidity in liposomes and thereby reducing the permeability (Abstract, 0142 and 0153).
	Neetham discloses liposomal populations. The liposomes can be made using various phospholipids and sphingomyelin (Abstract and 0039-0041). According to Needham a mixture of two separate liposomes could be to enhance the efficacy (0076).
	It would have been obvious to one of ordinary skill in the art to administer a mixture of liposomes containing different lipids such as cholesterol which contribute to the rigidity of the liposomal membrane along with sphingomyelin and also use the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612